
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 599
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2012
			Ms. Waters submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring Byung Wook Yoon, Ph.D. for his
		  outstanding service on behalf of the Korean American
		  community.
	
	
		Whereas, on January 13, 2012, the Korean American
			 community in the United States celebrated Korean American Day initiated by Dr.
			 Yoon;
		Whereas this year marks the 109th anniversary of the first
			 Korean immigrants to arrive in the United States;
		Whereas in 2003, Dr. Yoon, then President of the Southern
			 California Centennial Committee of Korean Immigration to the United States,
			 began the campaign to establish a national Korean American Day;
		Whereas in 2003, the Korean American Foundation was
			 founded as the successor of the Centennial Committee of Korean Immigration with
			 the goals of fostering pride in Korean cultural heritage and traditions as well
			 as establishing Korean American Day;
		Whereas in 2004, Dr. Yoon became president of the Korean
			 American Foundation, forming the National Committee of Korean American Day,
			 successfully campaigning for the passage of legislation recognizing Korean
			 American Day on the Federal, State, and local levels;
		Whereas, on October 20, 2005, the U.S. Senate passed S.
			 Res. 283, Recognizing the contributions of Korean Americans to the
			 United States and encouraging the celebration of Korean American
			 Day;
		Whereas, on December 13, 2005, the U.S. House of
			 Representatives passed H. Res. 487 Supporting the goals and ideals of
			 Korean American Day, recognizing the many contributions of Americans of
			 Korean descent to the life and cultural fabric of the United States;
		Whereas Dr. Yoon is the recipient of the Presidential
			 Award from the Republic of Korea;
		Whereas Dr. Yoon received the first Grand Award for World
			 Korean Day from the World Korean Interchange and Cooperation
			 Association;
		Whereas Dr. Yoon was honored with the first Grand Award
			 for Korean American Day from the Korean American Foundation;
		Whereas Dr. Yoon was selected as one of a group of 100
			 honorable Korean immigrants to the United States by the Korean American History
			 Museum;
		Whereas Dr. Yoon obtained a Bachelor of Arts in Political
			 and Diplomacy Science from Korea University and a Master of Arts in Journalism
			 and Communication from Brigham Young University;
		Whereas Dr. Yoon received honorary doctorates from Yuin
			 University and the World Mission University;
		Whereas Dr. Yoon’s professional career has included
			 serving as a correspondent to the United States for the Seoul Kyunghyang Daily
			 Newspaper as well as a Founding Director of Business and Trade for Wilshire
			 State Bank in Los Angeles, California, and has also served three times as
			 Chairman of the Korean Institute of Southern California;
		Whereas Dr. Yoon authored the Korean American
			 Legacies: Challenges and Responses, a source of inspiration for current
			 and future generations of Korean Americans; and
		Whereas over many years, Dr. Yoon has demonstrated his
			 leadership and dedication to the Korean American community through his work and
			 support of numerous nonprofit and service organizations, including creating
			 KARE (Korean American Respect for the Environment), and serving as the Honorary
			 National Chairman of the Korean American Foundation USA: Now, therefore, be
			 it
		
	
		That the House of Representatives honors
			 Byung Wook Yoon for his outstanding work raising awareness and recognition of
			 the contributions Korean Americans have made in every facet of United States
			 society.
		
